internal_revenue_service number release date index number ------------------------ -------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-113727-07 date date ---------------- ------------------ ------------------------ -------------------------------- ------------------ --------- ---------------------------- ------------------ ------------------------ ------------------------ date decedent trust date state spouse daughter daughter daughter marital trust one -------------------- family_trust marital trust two -------------------- trustee date a b c d date date executor date e f g state statute state statute -------------------------------------------------------------- ----------------------------------------- ----------- -------------- ----------- ----------- ----------------------------------------- ----------------------- ------------------------------------------------------------------ ----------------------------------- -------------- ----------- -------------- --------------------------------------------- ---------------------------------------------------------- plr-113727-07 --------------------- this responds to your representative’s letter dated date requesting rulings under the applicable provisions of the internal_revenue_code facts the facts and representations submitted are summarized as follows on date decedent created trust a revocable_trust on date decedent died a resident of state whereupon trust became irrevocable decedent was survived by spouse daughter daughter daughter and grandchildren trust provides that after the death of decedent the trustee shall divide the trust estate into three trusts marital trust one to consist of certain real and personal_property family_trust to consist of the smallest amount necessary to reduce to zero the federal estate_tax payable as a result of the death of decedent after taking into account the state_death_tax_credit and marital trust two to consist of the balance of the trust estate article sections of trust contains the provisions of marital trust one relating to the distribution of income and principal to spouse during spouse’s lifetime article section provides that on the death of spouse the assets of marital trust one shall be added to or used to fund family_trust article sec_1 of trust contains the provisions of family_trust relating to the distribution of income to spouse during spouse’s lifetime article sec_2 provides that upon the death of spouse the trustee shall distribute the assets of family_trust including any amounts added thereto from marital trust one and marital trust two to such of decedent’s daughters as shall then be living except that the then living descendants of a deceased daughter shall take per stirpes the share that the daughter would have received if living each distribution is subject_to the postponement of possession until such beneficiary attains the age of article sections of trust contains the provisions of marital trust two relating to the distribution of income and principal to spouse during spouse’s lifetime article sec_3 provides that on the death of spouse the assets of marital trust two shall be added to or used to fund family_trust except to the extent the amount of estate and inheritance taxes is increased as a result of the inclusion of the assets of marital trust one and marital trust two in spouse’s estate article of trust provides that the law of state governs the validity and interpretation of trust plr-113727-07 trustee currently serves as the trustee of marital trust one family_trust and marital trust two it is represented that all of decedent’s generation-skipping_transfer gst tax exemption was available for allocation at her death form_706 the united_states estate and generation-skipping_transfer_tax return was timely filed with extensions on behalf of decedent’s estate on date form_706 reflects that marital trust one was funded with a total of dollar_figurea in assets marital trust two was funded with a total of dollar_figureb in assets and family_trust was funded with a total of dollar_figurec in assets an election was made on schedule m of decedent’s form_706 to treat the property of marital trust one and marital trust two as qualified terminal interest property qtip under sec_2056 of the internal_revenue_code code a reverse_qtip_election under sec_2652 of the code was made with respect to the property of marital trust two the executor of decedent’s estate allocated dollar_figurec of decedent’s gst tax exemption available under sec_2632 in effect at the time of the transfer to family_trust and dollar_figured of decedent’s gst_exemption to marital trust two on date daughter daughter and daughter disclaimed all of their interests in that portion of family_trust including that portion of marital trust one and marital trust two that may ultimately be added to family_trust that would not result in any gst tax due to any allocation of gst_exemption by decedent and spouse it is represented that all of the disclaimers are irrevocable and that the disclaimers were in a written instrument delivered to trustee of family_trust within months of decedent’s death it is also represented that none of the disclaimants have accepted or will accept any of the interests or benefits of the disclaimed interest spouse died on date a resident of state executor currently serves as the executor of spouse’s estate executor is neither a beneficiary nor a party related to a beneficiary of marital trust one marital trust two or family_trust executor timely filed with extensions spouse’s form_706 on date spouse’s form_706 reflected the inclusion in spouse’s gross_estate of the assets of marital trust one valued at dollar_figuree and marital trust two valued at dollar_figuref executor of spouse’s estate allocated spouse’s available gst_exemption in the amount of dollar_figureg to the assets of marital trust one trustee now seeks to sever marital trust one into gst exempt marital trust one and gst nonexempt marital trust one it is represented that upon severance gst exempt marital trust one and gst nonexempt marital trust one will be governed in accordance with the provisions governing marital trust one it is further represented that marital trust one will be severed on a fractional basis gst exempt marital trust one will be funded with a fraction of the original trust with the numerator equal to spouse’s unused gst_exemption and the denominator equal to the fair_market_value of the assets of marital trust one on the date of severance gst nonexempt marital trust one will be funded with a fraction of the original trust equal to one minus the fraction determined for gst exempt marital trust one plr-113727-07 it is further represented that gst exempt marital trust one and gst nonexempt marital trust one will be funded with the appropriate pro_rata portion of each asset held by marital trust one or if funded on a non pro_rata basis each trust will be funded by applying the appropriate fraction or percentage to the total fair_market_value of the assets of marital trust one as of the date of severance you have requested the following rulings after the severance of marital trust one gst exempt marital trust one and gst nonexempt marital trust two will be recognized as separate trusts for gst tax purposes the former having an inclusion_ratio of zero and the latter having an inclusion_ratio of one the disclaimers executed by daughter daughter and daughter will be considered qualified disclaimers under sec_2518 the distribution of the assets of gst exempt marital trust one will not result in a transfer subject_to gift_tax under sec_2501 ruling_request sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies plr-113727-07 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 and that such an election once made shall be irrevocable sec_2044 provides in relevant part that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every gst under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any gst from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction with respect to a gst that is not a direct_skip sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed plr-113727-07 for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst purposes as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as a reverse_qtip_election and as provided in sec_26_2652-2 is made on the return on which the qtip_election was made sec_2654 provides that for gst tax purposes the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from the severance shall be treated as separate trusts thereafter for gst purposes sec_2642 defines qualified_severance as the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if i the single trust was divided on a fractional basis and ii the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in this case the trust receiving the fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of one sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance provided for in sec_2642 may be made at any time sec_26_2642-6 of the generation-skipping_transfer_tax regulations provides in relevant part that a qualified_severance must satisfy each of the following requirements plr-113727-07 the single trust must be severed pursuant to the terms of the governing instrument or pursuant to applicable local law the severance must be effective under local law the date of severance must be either the date selected by the trustee or the court-imposed date of funding in the case of an order of the local court with jurisdiction over the trust ordering the trustee to fund the resulting trusts on or as of a specific date for a date to satisfy the definition in the preceding sentence however the funding must be commenced immediately upon and funding must occur within a reasonable_time but in no event more than days after the selected valuation_date the single trust is severed on a fractional basis such that each new trust is funded with a fraction or percentage of the original trust and the sum of those fractions or percentages is one or one hundred percent respectively the severance of a_trust based on a pecuniary amount does not satisfy this requirement with respect to the particular assets to be distributed to each resulting trust each resulting trust may be funded with the appropriate fraction or percentage pro_rata portion of each asset held by the original trust alternatively the assets may be divided among the resulting trusts on a non pro_rata basis based on the fair_market_value of the assets on the date of severance however if funded on a non pro_rata basis each resulting trust must be funded by applying the appropriate fraction or percentage to the total fair_market_value of the trust assets as of the date of severance the terms of the resulting trusts must provide in the aggregate for the same succession of interests of beneficiaries as are provided in the original trust this requirement is satisfied if the beneficiaries of the separate resulting trusts and the interests of the beneficiaries with respect to the separate trusts when the separate trusts are viewed collectively are the same as the beneficiaries and their respective beneficial interests with respect to the original trust before severance in the case of a qualified_severance of a_trust with an inclusion_ratio as defined in sec_26_2642-1 of either one or zero each trust resulting from the severance will have an inclusion_ratio equal to the inclusion_ratio of the original trust in the case of a qualified_severance occurring after gst tax exemption has been allocated to the trust if the trust has an inclusion_ratio as defined in sec_26_2642-1 that is greater than zero and less than one then the trust must be severed initially into two trusts one resulting trust must receive that fractional share of the total value of the original trust as of the date of severance that is equal to the applicable_fraction as defined in sec_26_2642-1 and c used to determine the inclusion_ratio of the original trust immediately before the severance the other resulting trust must receive that fractional share of the total value of the original trust as of the date of severance that is equal to the excess of one over the fractional share described in the preceding sentence the trust receiving the fractional share equal to the plr-113727-07 applicable_fraction shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of one sec_26_2642-6 provides that a qualified_severance may occur at any time prior to the termination of the trust thus provided that the separate resulting trusts continue in existence after the severance a qualified_severance may occur either before or after gst tax exemption has been allocated to the trust a taxable_event has occurred with respect to the trust or an addition has been made to the trust sec_2654 provides that for gst tax purposes the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts state statute provides in relevant part that a trustee has the power to sever any trust on a fractional basis into two or more separate and identical trusts for any reason unless expressly provided to the contrary in the trust instrument each separate trust must be held and administered upon the identical terms and conditions of the trust from which it was severed a separate trust created by severance must be treated as a separate trust for all purposes from the date on which the severance is effective in the instant case as a result of the qtip_election made on decedent’s form_706 with respect to marital trust one the property of marital trust one is includible in spouse’s gross_estate pursuant to sec_2044 spouse accordingly will be considered the transferor of the assets of marital trust one for gst tax purposes with respect to the assets of family_trust the property of family_trust was includible in decedent’s gross_estate and decedent is considered the transferor with respect to the assets of family_trust for gst tax purposes with respect to the assets of marital trust two as a result of the qtip_election and the reverse_qtip_election the property of marital trust two is includible in spouse’s gross_estate pursuant to sec_2044 but decedent is considered the transferor for gst tax purposes as provided above trust provides that upon the death of spouse the assets of marital trust one and marital trust two are to be added to family_trust however marital trust one is treated as a separate trust from family_trust for gst tax purposes because marital trust one has a different transferor than family_trust on spouse’s form_706 dollar_figureg of spouse’s gst tax exemption was allocated to the assets of marital trust one causing marital trust one to have an inclusion_ratio between one and zero trustee proposes to sever marital trust one into two trusts gst exempt marital trust one having an inclusion_ratio of zero and gst nonexempt marital trust one having an inclusion_ratio of one state statute authorizes a trustee to sever any trust on a fractional basis into two or more separate and identical trusts for any reason provided each separate trust is held and administered upon the identical terms and conditions of the trust from which it was severed trustee represents that marital trust one will be severed on a fractional basis with gst exempt marital trust one receiving that fractional share equal to the applicable_fraction and gst nonexempt marital trust one plr-113727-07 receiving that fractional share equal to one minus the applicable_fraction the provisions of gst exempt marital trust one and gst nonexempt marital trust one will provide for the same succession of interests of beneficiaries as is provided prior to severance provided the severance is effective under local law and the funding of the severed trusts occurs within a reasonable_time after the date of severance as selected by trustee we rule that the severance of marital trust one into gst exempt marital trust one and gst nonexempt marital trust one will be a qualified_severance under sec_2642 when gst exempt marital trust one receives a fractional share of the assets of marital trust one equal to the applicable_fraction as defined in sec_26_2642-1 and c used to determine the inclusion_ratio immediately before the severance gst exempt marital trust one will have an inclusion_ratio of zero and gst nonexempt marital trust one will have an inclusion_ratio of one the severance should be reported by filing form 706-gs t generation-skipping_transfer_tax return for terminations the form should have qualified_severance written at the top of the form and a notice of qualified_severance notice should be attached to the return the return and attached notice should be filed by april 15th of the year immediately following the year during which the severance occurred or by the last day of the period covered by an extension of time if an extension of time is granted to file the form the notice should contain with respect to the original trust the name of the transferor the name and date of creation of the original trust the tax identification_number of the original trust and the inclusion_ratio before the severance the notice should contain with respect to each of the resulting trusts created by the severance the name and tax identification_number of the trust the date of severance the fraction of the total assets of the original trust received by the resulting trust other details explaining the basis for the funding of the resulting trust and the inclusion_ratio ruling_request and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax however in the case of a transfer creating an interest in property made after date sec_25_2511-1 shall not apply to the donee if as a result of a qualified_disclaimer by the donee a completed_transfer of an interest in property is not effected plr-113727-07 sec_2518 sets forth the requirements that must be met for a disclaimer to be treated as a qualified_disclaimer for federal gift_tax purposes sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation-skipping_transfer taxes the interest will be treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_25_2518-1 provides in part that if a person makes a qualified_disclaimer then for purposes of federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides in part that in the case of a remainder_interest in property that an executor elects to treat as qualified_terminable_interest_property under sec_2056 the remainderman must disclaim within months of the transfer creating the interest rather than months from the date such interest is subject_to tax under sec_2044 or sec_2519 sec_25_2518-3 provides that a disclaimer of an undivided portion of a separate interest in property that meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in plr-113727-07 such property and must extend over the entire term of the disclaimant’s interest in such property and in other_property into which such property is converted sec_25_2518-3 example provides that a bequeathed his residuary_estate to b b disclaims a fractional share of the residuary_estate any disclaimed property will pass to a’s surviving_spouse w the numerator of the fraction disclaimed is the smallest amount that will allow a’s estate to pass free of federal estate_tax and the denominator is the value of the residuary_estate b’s disclaimer is a qualified_disclaimer state statute provides in part that a beneficiary may disclaim his succession to any interest in property that unless disclaimed would pass to the beneficiary as beneficiary of a testamentary_trust to be effective a disclaimer must be in writing declare the writing as a disclaimer describe the interest or power disclaimed and be signed by the person making the disclaimer a disclaimer with respect to an interest in a testamentary_trust must be delivered to the trustee within nine months after the event giving rise to the right to disclaim unless otherwise provided in the instrument creating the disclaimed interest the disclaimed interest passes as if the disclaimant had died immediately before the interest was created in this case based upon the representations made and the information submitted we conclude that the four requirements under sec_2518 are satisfied the first requirement is satisfied because the disclaimers are in writing the second requirement is satisfied because the disclaimers were delivered to the trustee of family_trust not later than nine months after the death of decedent which was the transfer creating the interest to be disclaimed the third requirement is satisfied because daughter daughter and daughter have represented that they have not and will not accept any of the disclaimed interests or benefits the fourth requirement is satisfied because under state law the disclaimed property will pass to recipients other than daughter daughter and daughter and will not pass to any recipient at the direction of daughter daughter or daughter accordingly assuming the disclaimers are effective under state law we conclude that each of the disclaimers by daughter daughter and daughter will be considered qualified disclaimers under sec_2518 as a result of the disclaimers by daughter daughter and daughter the assets of gst exempt marital trust one will be distributable to the grandchildren of decedent pursuant to sec_25_2511-1 and sec_25_2518-1 we further conclude that the distribution of the assets of gst exempt marital trust one will not result in a transfer subject_to gift_tax this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-113727-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries
